NO. 12-17-00348-CR

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

 JARED EUGENE WILSON,                             §      APPEAL FROM THE 241ST
 APPELLANT

 V.                                               §      JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                         §      SMITH COUNTY, TEXAS

                                    MEMORANDUM OPINION
       Jared Eugene Wilson appeals from his conviction for murder. In one issue, he challenges
the sufficiency of the evidence to support his conviction. We affirm.


                                         BACKGROUND
       The State charged Appellant with the murder of Tommy Wilson by shooting Tommy with
a firearm. Appellant pleaded “not guilty.”
       At trial, the record demonstrated that the shooting occurred at the Royal Inn and Suites.
Amanda Hall testified that, on July 4, 2016, Appellant allowed Hall and her children to stay in his
motel room. Hall owned a firearm, which she placed in the nightstand drawer. She also drove a
Nissan. The next morning, her Nissan and firearm were missing.
       Charlotte Harley testified that her daughter, Tabitha, was dating Tommy at the time of the
offense and that her daughter, Rachel Woods, was dating Appellant. On July 5, Harley drove
Woods to the Royal Inn to get Woods’s Dodge that Appellant had been driving. The record
indicates that Appellant co-signed for the Dodge. After Harley left the Royal Inn, Woods called
her because Appellant was threatening to throw a brick through the Dodge and would not return
the car keys. Woods confirmed that she and Appellant got into an argument after Harley dropped
her off and she contacted Harley.
          Harley returned to the Royal Inn, parked behind the Dodge, and then sat inside the Dodge.
Woods testified that she asked Harley to sit in the Dodge because Appellant had the car keys and
she did not want Appellant to “take off with the car.” Woods then left in Harley’s vehicle to get
Tommy in hopes he could help retrieve her belongings from Appellant. Woods also described a
prior altercation between Tommy and Appellant when Tommy grabbed Appellant by the throat
and threw him to the ground. Woods testified that, on July 5, Appellant knew she left the Royal
Inn to get Tommy and she was gone about twenty minutes.
          When Woods returned to the Royal Inn with Tommy, Harley saw Woods and Tommy walk
toward Appellant. She did not see Tommy displaying any weapons, holding a knife, or threatening
to hurt anyone, but she was not close enough to see if Tommy had any knives on his person.
Woods testified that Tommy had a knife in his hand when he exited the car and he began chasing
Appellant with the knife. At some point, Appellant encountered Woods and turned the other
direction. Woods admitted feeling concerned because Appellant kept reaching toward the front of
his pants, which he was not doing when she left the Royal Inn to retrieve Tommy, and she feared
he might have a gun.
          Reginald Johnson testified that he saw Appellant running and Tommy walking fast behind
Appellant. Tommy was using profanity and asking Appellant why he was running. Johnson heard
Appellant tell Tommy, “Go on. Go on.” Johnson did not witness the shooting, but Woods testified
that Appellant ran towards Tommy before the shooting.
          Based on surveillance footage Detective Gregg Roberts with the Tyler Police Department
testified that Appellant caused Tommy’s death by shooting him with a firearm, and then left the
scene. Sergeant Destry Walsworth, also with the Tyler Police Department, testified that the
footage showed Tommy attempting to close the gap between himself and Appellant when
Appellant presented the firearm. He explained that Tommy’s actions are consistent with someone
having a background in defensive tactics and that the footage did not reveal that Tommy had
anything in his hands.1 Detective Roberts testified that surveillance showed that Tommy had no
weapons in his hands and did not pose any immediate threat to Appellant’s safety or welfare.
Crime scene investigator Craig Williams with the Tyler Police Department testified that three
knives were collected from Tommy’s body. One knife was in its sheath and the other two were
closed.

          1
              The record indicates that Tommy was retired military.


                                                            2
       Hall testified that, after the shooting, Appellant called and told her to get out of the room.
She testified that she never saw Appellant take her firearm from the nightstand and did not know
when he took the keys to her Nissan. Walmart surveillance video shows that, after the shooting,
Appellant parked in Hall’s Nissan, entered the store, purchased clothes and other items, entered
the restroom, and exited the restroom wearing the clothes he just purchased. Texas State Trooper
Lynn Hubert subsequently located the Nissan. He testified that he was driving one direction and
passed Appellant going the opposite direction, but when he turned his patrol vehicle around,
Appellant pulled over and was cooperative. Woods testified that she spoke with Appellant during
his subsequent incarceration and he apologized for shooting Tommy.
       During his search of the Nissan, crime scene investigator Donald Malmstrom with the
Tyler Police Department discovered a firearm that contained two live rounds. He testified that
four spent shell casings were found at the scene of the offense. Forensic scientist Kelly Clark
testified that the four cartridge cases found at the scene, and the bullet retrieved from Tommy’s
body, were fired from the firearm found in the Nissan. Dr. Emily Ogden, the medical examiner,
testified that Tommy suffered from a gunshot wound of the neck into the chest.
       At the conclusion of trial, the jury found Appellant “guilty” of murder, found he used a
deadly weapon during commission of the offense, found that Appellant did not cause Tommy’s
death under the immediate influence of sudden passion arising from adequate cause, and assessed
a punishment of imprisonment for life. This appeal followed.


                                 SUFFICIENCY OF THE EVIDENCE
       In his sole issue, Appellant contends that the evidence is legally insufficient to support the
jury’s rejection of self-defense. According to Appellant, Tommy was the aggressor and sought an
altercation with Appellant to deprive Appellant of his vehicle. He maintains that the evidence is
legally insufficient to show that he acted in any way other than in self-defense.
Standard of Review and Applicable Law
       The due process guarantee of the Fourteenth Amendment requires that a conviction be
supported by legally sufficient evidence. See Jackson v. Virginia, 443 U.S. 307, 315–16, 99 S.
Ct. 2781, 2786–87, 61 L. Ed. 2d 560 (1979). The issue of self-defense is a fact issue to be
determined by the jury. Saxton v. State, 804 S.W.2d 910, 913–14 (Tex. Crim. App. 1991). In
reviewing the sufficiency of the evidence to support the jury’s rejection of self-defense, we



                                                 3
examine all of the evidence in the light most favorable to the verdict to determine whether any
rational trier of fact could have found the essential elements of the offense and could have found
against the defendant on the self-defense issue beyond a reasonable doubt. Id. at 914.
       As pertinent to the present case, a person commits murder if he (1) intentionally or
knowingly causes the death of an individual or (2) intends to cause serious bodily injury and
commits an act clearly dangerous to human life that causes the death of an individual. TEX. PENAL
CODE ANN. § 19.02(b)(1)-(2) (West 2011). A person acts in self-defense in using force against
another when and to the degree he reasonably believes the force is immediately necessary to
protect himself from the other’s use or attempted use of unlawful force. Id. § 9.31(a) (West 2011).
A “reasonable belief” is that which “would be held by an ordinary and prudent man in the same
circumstances as the actor.” Id. § 1.07(a)(42) (West Supp. 2017). The justification for self-defense
focuses on the existence of some necessity, the circumstances under which the force was used, the
degree of force used, and the type of conduct against which the force was used. Kelley v. State,
968 S.W.2d 395, 399 (Tex. App.—Tyler 1998, no pet.). The amount of force used must be in
proportion to the force encountered. Id. The use of deadly force is justified if the use of force is
justified under Section 9.31 and the actor reasonably believes deadly force is immediately
necessary to protect himself from the other’s use or attempted use of unlawful deadly force. TEX.
PENAL CODE ANN. § 9.32(a)(1), (2)(A) (West 2011).
       When a defendant raises self-defense, he bears the burden of producing some evidence to
support his defense. See Zuliani v. State, 97 S.W.3d 589, 594 (Tex. Crim. App. 2003). Once the
defendant produces such evidence, the state bears the burden of persuasion to “disprove the raised
defense.” Id. The burden of persuasion does not require the production of evidence; it requires
only that the state prove its case beyond a reasonable doubt. Id. Moreover, “[d]efensive evidence
which is merely consistent with the physical evidence at the scene of the alleged offense will not
render the State’s evidence insufficient since the credibility determination of such evidence is
solely within the jury’s province[,] and the jury is free to accept or reject the defensive evidence.”
Saxton, 804 S.W.2d at 914. When the evidence is conflicting, we presume that the fact finder
resolved the conflicts in favor of the prosecution and therefore defer to that determination. Clayton
v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007).




                                                  4
Analysis
        Appellant argues that he had a right to be at the Royal Inn because he resided there, that
Tommy’s intent was to use physical force or the threat of physical force to take the Dodge, and
that the record contains evidence showing that Tommy exited Harley’s vehicle and began chasing
Appellant with a knife. According to Appellant, “[t]hat Tommy, was the primary aggressor, and
that he sought out an altercation with [Appellant] to deprive [Appellant] of his vehicle, is the only
reasonable deduction from the record before the Court.”
        The jury heard conflicting evidence regarding whether Tommy had a knife in his hand as
he pursued Appellant. The jury also heard Woods’s testimony of a prior altercation in which
Tommy grabbed Appellant by the throat. Nevertheless, the jury further heard evidence that
Appellant knew Woods left the Royal Inn to get Tommy, Hall’s firearm went missing, and when
Woods returned to the Royal Inn with Tommy, she noticed Appellant reaching toward his pants
and was concerned he had a gun. Additionally, the jury had the opportunity to review surveillance
footage from the shooting. That footage shows Tommy pursuing Appellant at a brisk walk, but
not running after Appellant, and does not reflect a weapon in Tommy’s hand. Significantly, two
of the knives found on Tommy’s body were closed and the third was still in its sheath. The footage
further shows Appellant approaching Tommy and shooting him.              The jury was entitled to
determine whether the evidence showed Appellant being forced to “stand his ground and defend
himself,” as Appellant contends, or showed otherwise. See Brooks v. State, 323 S.W.3d 893, 899–
90 (Tex. Crim. App. 2010); Clayton, 235 S.W.3d at 778; see also Saxton, 804 S.W.2d at 914.
Moreover, the jury heard evidence that, instead of attempting to render aid or call for help,
Appellant called Hall to warn her to leave the Royal Inn, fled the scene, and went to Walmart to
purchase a change of clothes. When determining Appellant’s intent, the jury was entitled to
consider these actions, as intent can be inferred from an appellant’s conduct before, during, and
after the offense. See Cary v. State, 507 S.W.3d 750, 758 (Tex. Crim. App. 2016); see also
Clayton, 235 S.W.3d at 780 (“a factfinder may draw an inference of guilt from the circumstance
of flight”).
        As sole judge of the weight and credibility of the evidence, the jury was entitled to choose
which evidence to believe and, in doing so, could resolve any inconsistencies either for or against
Appellant. See Clayton, 235 S.W.3d at 778; see also Saxton, 804 S.W.2d at 914. Based on the
testimony presented, the jury could reasonably conclude that Appellant intended to shoot Tommy



                                                 5
and did not shoot Tommy under the influence of sudden passion arising from adequate cause.
Accordingly, the jury was entitled to reject Appellant’s contention of self-defense and could
reasonably conclude that Appellant shot Tommy when such force was not immediately necessary
to protect himself from Tommy. See TEX. PENAL CODE ANN. §§ 9.31(a), 9.32(a). Viewing the
evidence in the light most favorable to the verdict, we conclude that a rational jury could have
found against Appellant on his self-defense claim beyond a reasonable doubt. See Saxton, 804
S.W.2d at 914. Because the evidence is sufficient to support the jury’s rejection of Appellant’s
self-defense claim, we overrule Appellant’s sole issue.


                                                   DISPOSITION
         Having overruled Appellant’s only issue, we affirm the trial court’s judgment.


                                                                 JAMES T. WORTHEN
                                                                    Chief Justice


Opinion delivered September 19, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          6
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        SEPTEMBER 19, 2018


                                         NO. 12-17-00348-CR


                                    JARED EUGENE WILSON,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                 Appeal from the 241st District Court
                         of Smith County, Texas (Tr.Ct.No. 241-1325-16)

                    THIS CAUSE came to be heard on the appellate record and briefs filed herein,
and the same being considered, it is the opinion of this court that there was no error in the judgment.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below for
observance.
                    James T. Worthen, Chief Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.